DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/06/2020 and 12/03/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
US 20170081444 A1
Wang et al. hereinafter Wang
KR 20150069039
MATSUBARA ET AL. hereinafter MATSUBARA


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention are directed to an abstract idea without significantly more. The claims recite evaluating the physical properties of a plastic resin by driving peak molecular weight, driving molecular weight value and predicting the stretching diameter of the plastic resin. 
The limitation of “driving…”, “driving…” and “predicting…”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and also identified as a mathematical relationship (see page of 8th of the instant specification). That is, nothing in the claim element precludes the steps from practically being performed in the mind. For example, the “deriving” steps in the context of this claim encompasses the user manually calculating the values. Similarly,  the “predicting” step in the context of this claim encompasses the user manually predicting the stretch diameter using the mathematical relationships. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application because the additional element: a measuring device that measures a molecular weight distribution using  the GPC/SEC device is recited at a high level of generality and amounts to mere data gathering and/or used to automate the measurement step, which is an insignificant extra solution activity. The additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, the additional element in the claim amount to no more than a data collection device and is recited at high level of generality, and as disclosed in the specification, is also well-known. This limitation therefore remains insignificant extra-solution activity. Thus, the measurement step represents mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept.
With respect to claim 2, the claim is a mental step of setting the peak molecular weight value to the largest peak. A person could mentally review the data to make the determination. Thus, claim 2 do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
With respect to claims 3, 4 and 9-11, the claims are just part of the routine data gathering that is necessary for the abstract math.  It merely defines the plastic resin that is under evaluation. Thus, the limitations of claims 3, 4 and 9-11 do not integrate the abstract idea into a practical application because the limitations do not impose any meaningful limits on practicing the abstract idea.
With respect to claims 5-6, the claims are a mathematical formula used to predict the stretching diameter of plastic resin. The limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.
With respect to claims7-8, the claims seems to be defining limits on the peak molecular weight and the molecular weight distribution, which could be done mentally. Thus, the limitations in claims do not integrate the abstract idea into a practical application because the limitations do not impose any meaningful limits on practicing the abstract idea.
The closest prior arts of record includes:
US 20170081444 A1 discloses the ethylene-based polymer, or first ethylene-based polymer, has a molecular weight distribution as determined by GPC; the polystyrene standard peak molecular weights; and a molecular weight distribution (Mw/Mn).
US 20120316311 A1 discloses a stable production process for melt-blown nonwoven fabric comprising thin fibers and having extremely few thick fibers farmed by fusion bonding of thermoplastic resin fibers to one another, and an apparatus far the same. The present invention
relates to a melt-blown nonwoven fabric comprising polyolefin fibers and having (i) a mean fiber diameter of not more than 2.0 μm, (ii) fiber diameter distribution CV value of not more than 60%, and (iii)15 or less fusion-bonded fibers based on 100 fibers, a production process for a melt-blown nonwoven fabric characterized by feeding cooling air of not higher than 30 °C from both side surfaces of outlets of slits 37 from which high-temperature high-velocity air is gushed
out and thereby cooling the spun molten resin: and a production apparatus for the same.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/            Examiner, Art Unit 2861       


/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2861